internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-107730-10 maria s hwang lmsb ctm dfow taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference ------------------------------------------------ -------------------- ----------------------------------------- ---------------- -------------------------------------------- ------------------ legend parent target fiscal_year date a date b date c date d month year year year year issues ------------------------- --------------------------- -------------------------------------- ----------------- ----------------------- ----------------------- ------------------ ------------------ ------- ------- ------- ------- whether parent can include target’s and target subsidiaries’ qualified_research_expenses qres for the period date a through date b in parent’s computation of the credit_for_increasing_research_activities research_credit under sec_41 of the tam-107730-10 internal_revenue_code on parent’s federal consolidated_income_tax_return for the taxable_year ending on date d whether parent includes the average annual gross_receipts aagrs for target’s and target subsidiaries’ four taxable years preceding parent’s taxable_year ending on date d in parent’s base_amount when computing the research_credit for parent’s federal consolidated taxable_year ending on date d conclusions parent cannot include target’s and target subsidiaries’ qres for the period date a through date b in parent’s computation of the research_credit on parent’s federal consolidated_income_tax_return for the taxable_year ending on date d parent includes the aagrs for target’s and target subsidiaries’ four taxable years preceding parent’s taxable_year ending on date d in parent’s base_amount when computing the research_credit for parent’s federal consolidated taxable_year ending on date d however because target and target subsidiaries are members of the parent consolidated_group for only a portion of parent’s taxable_year beginning on date a and ending on date d the portion of the base_amount determined under sec_41 of the internal_revenue_code attributable to target and target subsidiaries must be reduced by multiplying such amount by the number of months in the period from date c through date d and dividing the result by twelve facts parent is the common parent of a consolidated_group filing federal_income_tax returns on a fiscal_year basis target was the common parent of its own unrelated consolidated_group that filed federal_income_tax returns on a calendar_year basis on date b parent acquired the stock of target in exchange for stock and cash in a transaction that did not constitute a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations thus terminating the target consolidated_group parent included target’s and target subsidiaries’ qres for the period date a through date b in its computation of the parent group’s research_credit for its taxable_year ending on date d parent did not include month in its original computations but did file an informal amended claim to include month parent did not deduct any qres for the period date a through date b and is not claiming any deduction for these qres in calculating the research_credit for parent’s group for the taxable_year ending date d parent included target’s and target subsidiaries’ gross_receipts for the period date a through date b in the computation of parent’s base_amount additionally target included the same qres for the period date a through the end of year and for month in its computation of the target group’s research_credit for the year taxable_year and the short taxable_year ending on date b respectively however because these years tam-107730-10 were both loss years for the target group none of the credits were utilized to offset income_tax of the target group instead parent carried or intends to carry the credits forward to parent’s consolidated_return years subject_to limitation under sec_383 thus parent and target both included target’s and target subsidiaries’ qres for the period date a through date b in the computation of the research_credit law sec_41 provides in part that the research_credit for the taxable_year is an amount equal to the sum of percent of the excess if any of the qres for the taxable_year over the base_amount sec_41 provides that the term qualified_research_expenses means the sum of the in-house_research_expenses and contract_research_expenses that are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer sec_41 provides that the term base_amount means the product of a the fixed-base percentage and b the aagrs of the taxpayer for the four taxable years preceding the taxable_year for which the credit is being determined that is the credit_year sec_41 provides that the fixed-base percentage is the percentage that the aggregate qres of the taxpayer for taxable years beginning after date and before date is of the aggregate gross_receipts of the taxpayer for such taxable years sec_41 provides that in determining the amount of the credit i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit allowable to each member shall be its proportionate share of the qres sec_1_41-6 provides that all members of a controlled_group are treated as a single_taxpayer for purposes of computing the research_credit the group credit is computed by applying all of the sec_41 computational rules on an aggregate basis sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that more than percent shall be substituted for at least percent each place it appears in sec_1563 and the determination shall be made without regard to sec_1563 and e c sec_1563 provides that the term controlled_group_of_corporations means any group of one or more chains of corporations connected through stock ownership with a common parent_corporation if a stock possessing at least percent tam-107730-10 of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations sec_41 provides that in the case of any short taxable_year qres and gross_receipts shall be annualized in such circumstances and under such methods as the secretary of treasury may prescribe by regulation sec_1_41-3 provides that if a credit_year is a short taxable_year then the base_amount determined under sec_41 shall be modified by multiplying that amount by the number of months in the short taxable_year and dividing the result by sec_1_41-3 provides that if one or more of the four taxable years preceding the credit_year is a short taxable_year then the gross_receipts for such year are deemed to be equal to the gross_receipts actually derived in that year multiplied by and divided by the number of months in that year sec_1_41-3 provides that no adjustment shall be made on account of a short taxable_year to the computation of a taxpayer’s fixed-base percentage sec_1502 provides that the secretary of treasury shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary of treasury may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns sec_1_1502-76 provides that a consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its taxable_year determined without taking this section into account items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group the rules of tam-107730-10 this paragraph b must be applied to prevent the duplication or elimination of the corporation's items sec_1_1502-76 provides that if a corporation other than one described in paragraph b ii a of this section concerning subchapter_s_corporations becomes or ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its taxable_year ends for all federal_income_tax purposes at the end of that day sec_1_1502-80 as it applied for the years at issue provided that the internal_revenue_code or other law shall be applicable to the group to the extent the regulations do not exclude its application analysis the qres at issue were paid_or_incurred between date a and date b these are dates in which target was the common parent of its own consolidated_group when parent acquired the stock of target target’s tax_year ended for all federal_income_tax purposes sec_1_1502-76 target included the qres it incurred between date a and date b in its own consolidated_return however parent has also included target and its subsidiaries’ qres from date a through date b in parent’s consolidated_return as more fully discussed below target’s and target subsidiaries’ qres from the period date a through date b should not be included in parent’s consolidated_return for the tax_year ending date d because those qres were not paid_or_incurred during the portion of parent’s tax_year in which target and target subsidiaries were members of the parent consolidated_group but instead were paid_or_incurred during the portion of the year in which target was the common parent of its own group under the consolidated_return_regulations those qres must be included only in the target’s group’s consolidated_return for the year tax_year or the tax_year ended date b whichever is appropriate and not in the parent group’s consolidated_return for the tax_year ended date d the parent consolidated_group is a controlled_group_of_corporations under sec_41 under sec_41 all members of the parent consolidated_group shall be treated as a single_taxpayer for purposes of computing the research_credit the parent consolidated_group must aggregate each member’s credit_year qres under sec_41 the parent consolidated_group must aggregate each member’s base_year qres and base_year gross_receipts under sec_41 we note that we considered the potential application of sec_41 however irrespective of sec_41 the results do not change under the consolidated_return rules as discussed in this technical_advice_memorandum tam-107730-10 under sec_1_1502-76 target’s consolidated_group terminated at the end of the day on date b and target and its subsidiaries became members of the parent consolidated_group on date c under sec_1_1502-76 target’s and target subsidiaries’ qres for the period date a through the end of year and for month must be included in the target consolidated group’s qres for year and target’s short taxable_year ending on date b respectively the target consolidated_group must use the short taxable_year provision of sec_1_41-3 to compute its research_credit for its short taxable_year ending on date b under sec_1_1502-76 target’s and target subsidiaries’ qres for the period date c though date d must be included in the parent consolidated group’s qres for the taxable_year ending on date d the parent consolidated_group must aggregate each member’s aagrs for the four taxable years preceding the credit_year under sec_41 for parent the four taxable years preceding the credit_year are the fiscal years ending in year year year and year for target and its subsidiaries the four taxable years preceding the credit_year are the calendar years year year and year and the short taxable_year ending on date b parent must use the short taxable_year provision of sec_1_41-3 to compute target’s and target subsidiaries’ gross_receipts for the short taxable_year ending on date b therefore target and its subsidiaries’ gross_receipts derived in target’s short taxable_year are deemed to be equal to the gross_receipts actually derived in that year multiplied by twelve and divided by the number of months in the short taxable_year ending on date b pursuant to sec_1_41-3 because target and target subsidiaries were members of the parent consolidated_group for less than months in determining the parent consolidated group’s base_amount parent must multiply the portion of the base_amount determined under sec_41 attributable to target and target’s subsidiaries by the number of months in the period from date c to date d and divide the result by twelve caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
